In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00140-CV

IN THE INTEREST OF J.A. AND B.A.,           §    On Appeal from the 16th District Court
CHILDREN
                                            §    of Denton County (14-08342-16)

                                            §    June 30, 2022

                                            §    Memorandum Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s judgment is

reversed and the case is remanded to the trial court for further proceedings consistent

with this opinion.

      It is further ordered that Appellant Father must pay one-half of all costs of this

appeal and that Appellee Mother must pay one-half of all costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr